Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “anterior movement and vertical movement” in line 19 should read “the anterior movement and the vertical movement”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  “vertical axis” in Line 3, should read “the vertical axis”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11, & 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung (EP 3216418).
In regards to Claim 1, Hung, in the same field of endeavor, discloses a dental device (Figure 2) for providing anterior and vertical movement (Figure 6B; R1 and R2), the device comprising: a posterior portion 200 to be affixed to and supported by a posterior dental structure (molar tooth 14) of a patient (Paragraph [0039]); and an anterior portion 100 connected to and separable from the posterior portion 200 (the anterior portion and posterior portion are connected via an elastic member (300) which allow for separation of the portions when a force is applied), the anterior portion 100 operable to provide anterior movement and vertical movement (Figure 6B; R1 and R2; Paragraph [0041]) to an anterior dental structure (10 and 11) of the patient; where the anterior portion comprises a first anterior portion 102 (labeled below) and a second anterior portion 102 (labeled below); first connecting wire 400 connects the first anterior portion to the posterior portion (Paragraph [0017]) and a second connecting wire 400 connects the second anterior portion to the posterior portion (Paragraph [0017]); first expanding apparatus 300  is located along the first connecting wire 400 and a second expanding apparatus 300 is located along the second connecting wire 400 (paragraph [0043]); and the first expanding apparatus 300 is selectively manually adjustable separate from the second expanding apparatus to provide the anterior movement and the vertical movement to the anterior dental structure (abstract) of the patient on a first side (labeled below) of a vertical axis (dashed below) of the patient's face, and the second expanding apparatus 300  is selectively manually adjustable separate (see Figure 2) from the  from the first expanding apparatus to provide the anterior movement and the vertical movement to the anterior dental structure (abstract) of the patient on a second side (labeled below) of the vertical axis (dashed line below) of the patient’s face, to asymmetrically provide anterior movement and vertical movement of the anterior dental structure of the patient (Paragraph [0058]).

    PNG
    media_image1.png
    510
    658
    media_image1.png
    Greyscale

Regarding Claim 2, Hung discloses the anterior portion 102 of the device is configured to further provide anterior-lateral (216 is the labial traverse component) movement to the anterior dental structure of the patient.
Regarding Claim 10, Hung discloses the posterior dental structure of the patient is selected from the group consisting of teeth (10-13), and a palate (M) (Figure 8). 
Regarding Claim 11, Hung discloses the anterior portion 102 of the device is configured to further provide symmetry to the anterior dental structure to provide facial symmetry to the patient and to further provide lip support (Figure 7).
Regarding Claim 23, Hung discloses the first anterior portion includes device features operable to provide the anterior movement and the vertical movement to the anterior dental structure of the patient on the first side of vertical axis (dashed line above) of the patient's face that is different than the device features of the second anterior portion (via the different elastic forces 300 departs on the teeth based on positioning) that are operable to provide the anterior movement and the vertical movement (Figure 6b; R1 and R2) to the anterior dental structure of the patient on a second side of the vertical axis on the patient's face (paragraph [0058]).
Claims 1, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Yousefian (US 20160270883).
Regarding Claim 1, Yousefian, in the same field of endeavor, discloses a dental device (Figure 1) for providing anterior and vertical movement (abstract), the device comprising: a posterior portion 316/416 to be affixed to and supported by a posterior dental structure of a patient 22 and 26; and an anterior portion 314/414 connected to and separable from the posterior portion, the anterior portion operable to provide anterior movement and vertical movement (Paragraph [0035]) to an anterior dental structure of the patient 20 and 24; a first anterior portion 314 and a second anterior portion 414; first connecting wire 318 connects the first anterior portion 314 to the posterior portion 316 and a second connecting wire 418 connects the second anterior portion 414 to the posterior portion 416; first expanding apparatus 300 is located along the first connecting wire (see Figure 1) and a second expanding apparatus 400 is located along the second connecting wire (see Figure 1); and first expanding apparatus 312 is selectively manually adjustable (via tightening of screws 112) separate from the second expanding apparatus 412 to provide the anterior movement and the vertical movement to the anterior dental structure of the patient on a first side (labeled below) of a vertical axis (dashed line below) of the patient's face, and the second expanding apparatus 400 is selectively manually adjustable via 212 separate from the first expanding apparatus 300 to provide the anterior movement and the vertical movement to anterior dental structure of the patient on a second side (labeled below) of the vertical axis (dashed line below) of the patient’s face, to asymmetrically provide anterior movement and vertical movement of the anterior dental structure of the patient (paragraph [0034]). 

    PNG
    media_image2.png
    520
    658
    media_image2.png
    Greyscale

Regarding Claim 7, Yousefian discloses the posterior portion 316/416 comprises a first posterior portion 316 and a second posterior portion 416.
Regarding Claim 12, Yousefian discloses the device further comprises a screw base 100 and a screw 112, the screw operable to allow for rotation in and out of the screw base such that the rotation provides movement and pressure to the anterior dental structure (Paragraph [0037] - [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pozzi (US 6062854) in view of Atlan (US 20190159872)
In regards to Claim 1, Pozzi, in the same field of endeavor, discloses a dental device (abstract) for providing anterior movement, the device comprising: a posterior portion where 60 attaches to 10 to be affixed to and supported by a posterior dental structure (molar tooth 10) of a patient (abstract); and an anterior portion where 50 connects to 1 connected to and separable from the posterior portion  (column 1, Lines 50-67; when the tool 8 is inserted 5 and 6 move which allow movement when a force is applied), the anterior portion operable to provide anterior movement (Column 1, lines 50-67) to an anterior dental structure (10 and 11) of the patient; where the anterior portion comprises a first anterior portion (labeled below) and a second anterior portion (labeled below); first connection wire 7 connects the first anterior portion to the posterior portion (Figure 2C) and a second connection wire 7 connects the second anterior portion to the posterior portion (Figure 2C); first expanding apparatus (labeled below) is located along the first connection 7 and a second expanding apparatus (labeled below) is located along the second connection 7 (Figure 2C);  and the first expanding apparatus  is selectively manually adjustable separate from the second expanding apparatus via 8 to provide the anterior movement to the anterior dental structure (abstract) of the patient on a first side (labeled below) of a vertical axis (dashed below) of the patient's face, and the second expanding apparatus is selectively manually adjustable separate (see Figure 2C; via 8) from the  from the first expanding apparatus to provide the anterior movement to the anterior dental structure (abstract, via 8) of the patient on a second side (labeled below) of the vertical axis (dashed line below) of the patient’s face, to asymmetrically provide anterior movement of the anterior dental structure of the patient (abstract).

    PNG
    media_image3.png
    438
    658
    media_image3.png
    Greyscale

Pozzi does not disclose a dental device with vertical movement; the anterior portion operable to provide anterior movement and vertical movement to an anterior dental structure of the patient; and the first expanding apparatus  is selectively manually adjustable separate from the second expanding apparatus to provide the anterior movement and the vertical movement to the anterior dental structure of the patient on a first side of a vertical axis of the patient's face, and the second expanding apparatus is selectively manually adjustable separate from the  from the first expanding apparatus to provide the anterior movement and the vertical movement to the anterior dental structure of the patient on a second side of the vertical axis of the patient’s face, to asymmetrically provide anterior movement and vertical movement of the anterior dental structure of the patient.
	Atlan, in the same field of endeavor, discloses a dental device with anterior and vertical movement (abstract); the anterior portion operable to provide anterior movement and vertical movement (abstract) to an anterior dental structure (see Figure 17) of the patient; and the first expanding apparatus  23 (located on each side of the device) is selectively manually adjustable separate from the second expanding apparatus 23 (Paragraph [0011]) to provide the anterior movement and the vertical movement to the anterior dental structure (Paragraph [0010]-[0010]) of the patient on a first side (labeled below) of a vertical axis (dashed below) of the patient's face, and the second expanding apparatus is selectively manually adjustable separate (Paragraph [0011]) from the  from the first expanding apparatus to provide the anterior movement and the vertical movement to the anterior dental structure (abstract; Paragraphs [0010]-[0011] & [0090]) of the patient on a second side (labeled below) of the vertical axis (dashed line below) of the patient’s face, to asymmetrically provide anterior movement and vertical movement of the anterior dental structure of the patient (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Pozzi’s dental device with the vertical movement of Atlan to move the teeth in a vertical direction (Paragraph [0010]).

    PNG
    media_image4.png
    329
    603
    media_image4.png
    Greyscale


Regarding Claim 4, Pozzi/Atlan claim the device substantially as claimed. While Pozzi discloses the first expanding apparatus (labeled above) and the second expanding apparatus (labeled above. However, Pozzi does not disclose that the expanding apparatuses each have a hinge and to allow rotation of the anterior portion such that vertical movement and pressure are applied against the anterior dental structure of the patient.
Atlan discloses the expanding apparatuses 23 each have a hinge R1 and R2 and to allow rotation of the anterior portion such that vertical movement and pressure are applied against the anterior dental structure of the patient (paragraph [0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Pozzi’s dental device with the hinge of Atlan to move the teeth in a vertical direction via ball joint  to allow for expansion (Paragraph [0010]).
Regarding Claim 5, Pozzi/Atlan disclose the device as claimed substantially. Pozzi does not  disclose the hinge is adjustable and lockable. Atlan discloses the hinge R1 and R2 is adjustable and lockable (via 60; Paragraph [0094]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Pozzi’s dental device with the lockable hinge of Atlan to adapt the device specifically to the patient (Paragraph [0096 - 0097]).
Regarding Claim 6, , Pozzi/Atlan disclose the device as claimed substantially. Pozzi does not  disclose the hinge comprises an anterior joint and a posterior joint pivoting about the wire. Atlan discloses wherein the hinge comprises an anterior joint R2 and a posterior joint R1 pivoting about the wire. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Pozzi’s dental device with the lockable hinge of Atlan to allow for geometric adjustment while the device is being fitted in the mouth of the patient in the vertical direction (abstract).
Regarding Claim 7, Pozzi discloses the posterior portion where 60 meets 10 comprises a first posterior portion and a second posterior portion (see Figure 2C).
Regarding Claim 9,  Pozzi/Atlan disclose the device as claimed substantially. Pozzi does not  disclose a first hinge between the first posterior portion and the first anterior portion, and where the device further comprises a second hinge between the second anterior portion and the second posterior portion, the first and second hinges operable to rotate the first and second anterior portions to provide vertical movement toward and pressure on anterior dental structure of the patient.
Atlan discloses a first hinge R1  between the first posterior portion (where R1 connects to 22) and the first anterior portion (where 16 connects to R2), and where the device further comprises a second hinge R1 between the second anterior portion (where R1 connects to 18) and the second posterior portion (where 17 connects to R2), the first and second hinges operable to rotate the first and second anterior portions to provide vertical movement toward and pressure on anterior dental structure of the patient (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Pozzi’s dental device with the lockable hinge of Atlan to allow for geometric adjustment while the device is being fitted in the mouth of the patient in the vertical direction (abstract).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Liu (CN 108969127).
Regarding Claim 13, Hung does not disclose the device further comprises an attachable pad with gel-like properties, the attachable pad positioned on the anterior portion, wherein the 3In Re Patent Application of :Application No. 16/922,575 Susan E. Hammattachable pad is operable to distribute pressure to the anterior dental structure further providing for movement of the anterior dental structure over time.
	Liu discloses a removable gap retainer with a retention piece 1 which has an anterior portion (labeled below) and a posterior portion (labeled below) in which the retention piece 1 is set with a silica gel pad to attach the structure to the teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hung’s device with the gel pad of Liu in order to protect the piece that is fixed onto the teeth, reducing abrasion of the device on the tooth therefore protecting the tooth while facilitating motion.

    PNG
    media_image5.png
    207
    442
    media_image5.png
    Greyscale

Response to Arguments
Applicant's arguments filed 08/04/22 have been fully considered but they are not persuasive.
In regards to applicant’s argument that Hung does not disclose “a first connecting wire connect the first anterior portion to the posterior portion and a second connecting wire connects the second anterior portion to the posterior portion; a first expanding apparatus is located along the first connection wire and a second expanding apparatus is located along the second connecting wire; and the first expanding apparatus is selectively adjustable separate from the second expanding apparatus” as claimed in Claim 1, Hung discloses the anterior portion comprises a first anterior portion 102 and a second anterior portion 102; first connecting wire 400 connects the first anterior portion to the posterior portion (Paragraph [0017]) and a second connecting wire 400 connects the second anterior portion to the posterior portion (Paragraph [0017]); first expanding apparatus 300  is located along the first connecting wire 400 and a second expanding apparatus 300 is located along the second connecting wire 400 (paragraph [0043]); and the first expanding apparatus 300 is selectively manually adjustable separate from the second expanding apparatus to provide the anterior movement and the vertical movement to the anterior dental structure (abstract). Furthermore, the bands provide both vertical and anterior movement of the teeth (abstract).
	In regards to applicant’s argument that Yousefian does not disclose “first connecting wire connects the first anterior portion to the posterior portion and a second connecting wire connects the second anterior portion to the posterior portion; first expanding apparatus is located along the first connecting wire and a second expanding apparatus is located along the second connecting wire and first expanding apparatus is selectively manually adjustable separate from the second expanding apparatus to provide the anterior movement and the vertical movement to the anterior dental structure of the patient on a first side of a vertical axis of the patient's face, and the second expanding apparatus is selectively manually adjustable separate from the first expanding apparatus to provide the anterior movement and the vertical movement to anterior dental structure of the patient on a second side of the vertical axis of the patient’s face, to asymmetrically provide anterior movement and vertical movement of the anterior dental structure of the patient ” as claimed in Claim 1. Yousefian discloses a first connecting wire 318 connects the first anterior portion 314 to the posterior portion 316 and a second connecting wire 418 connects the second anterior portion 414 to the posterior portion 416; first expanding apparatus 300 is located along the first connecting wire (see Figure 1) and a second expanding apparatus 400 is located along the second connecting wire (see Figure 1); and first expanding apparatus 312 is selectively manually adjustable (via tightening of screws 112) separate from the second expanding apparatus 412 to provide the anterior movement and the vertical movement to the anterior dental structure of the patient on a first side of a vertical axis of the patient's face, and the second expanding apparatus 400 is selectively manually adjustable via 212 separate from the first expanding apparatus 300 to provide the anterior movement and the vertical movement to anterior dental structure of the patient on a second side of the vertical axis of the patient’s face, to asymmetrically provide anterior movement and vertical movement of the anterior dental structure of the patient (paragraph [0034]). Moreover, while Yousefian’s screws can be individually tightened 112 and 212 to change the desired force upon the teeth.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772